Appendix A:
See proposed claim amendments to place the application in condition for allowance.

/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        

	Claims 1-11: cancelled.

	Claim 12 (new):  A vehicle door protector, comprising:
	a shell member configured to cover a portion of an automobile door, said shell member having a first panel, a second panel and a third panel, said second panel being between said first panel and said third panel, said first panel being connected to said second panel by a first plurality of hinges and said second panel being connected to said third panel by a second plurality of hinges, each said panel having an interior surface configured to face said automobile door and an exterior surface opposite said interior surface, each said hinge having a locking lever configured to lock said respective hinge; 
	each said panel having a strap configured to attach said shell member to said automobile door, each said strap being made of a malleable metal, each said strap extending across respective said exterior surface of each said panel, each said 
	whereby when installed, said straps secure said shell member to said automobile door by wrapping around an upper and a lower edge of said automobile door.